Andrews, Chief Judge.
In Uniroyal Goodrich Tire Co. v. Ford, 218 Ga. App. 248 (461 SE2d 877) (1995), we reversed on various grounds a judgment in favor of Franklin Ford III (Ford) for compensatory and punitive damages and a judgment in favor of Ford’s parents for compensatory damages. On review pursuant to the writ of certiorari in Ford v. Uniroyal Goodrich Tire Co., 267 Ga. 226 (476 SE2d 565) (1996), the Supreme Court partially reversed and partially affirmed our prior decision.
In partially reversing our decision, the Supreme Court held that “OCGA § 9-11-42 (a) applies to simultaneous proceedings before separate juries in the same courtroom . . . [and] the trial court committed reversible error in ordering a dual jury trial without the consent of the parties. . . .” In partially affirming our decision, the Supreme Court affirmed our majority holding that instructing the jury in Ford’s case that 75 percent of punitive damages sought would be distributed to the State was reversible error. Accordingly, to the extent our prior decision was reversed by the Supreme Court, it is vacated, and the judgment of the Supreme Court is made the judgment of this Court.
The Supreme Court did not review any other aspect of our prior decision. Thus, the Supreme Court reversed the judgments on the grounds it addressed and let stand our prior decision on other grounds it did not address, including our reversal of the judgments on other grounds in Case Nos. A95A0465, A95A0466, A95A0468, and *188A95A0469 and our dismissal of the cross-appeals in Case Nos. A95A0467 and A95A0470.
Decided January 3, 1997.
Love & Willingham, Daryll Love, Allen S. Willingham, Robert P. Monyak, Alston & Bird, G. Conley Ingram, R. Wayne Thorpe, Cynthia L. Counts, for Uniroyal Goodrich Tire Company et al.
Smolar, Roseman, Brantley & Seifter, Yehuda Smolar, Barry L. Roseman, G. Grant Brantley, James I. Seifter, Thomas A. Rice, William B. Herndon, for Ford et al.
Barnes, Browning, Tanksley & Casurella, Roy E. Barnes, Elliott & Blackburn, Thomas W. Elliott, Walter G. Elliott II, Nelson, Mullins, Riley & Scarborough, Richard B. North, Jr., Neely & Player, Lorre J. Gaudiosi, Kaye, Scholer, Fierman, Hayes & Handler, Terrence B. Adamson, Brinson, Askew, Berry, Seigler, Richardson & Davis, Robert M. Brinson, amici curiae.

Judgments reversed in Case Nos. A95A0465, A95A0466, A95A0468, and A95A0469.


Birdsong, P. J, and Beasley, J., concur. Pope, P. J., Johnson, Smith and Ruffin, JJ., concur specially. McMurray, P. J., concurs in the judgments only. Blackburn, J., not participating. Appeals dismissed in Case Nos. A95A0467 and A95A0470. Birdsong, P. J., Pope, P. J., Beasley, Johnson, Smith and Ruffin, JJ., concur. McMurray, P. J., concurs in the judgments only. Blackburn, J., not participating.